IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


MARK WEBB, AS ADMINISTRATOR FOR : No. 541 EAL 2016
THE ESTATE OF SABINO WEBB,       :
DECEASED,                        :
                                 : Petition for Allowance of Appeal from
                  Respondent     : the Order of the Superior Court
                                 :
                                 :
             v.                  :
                                 :
                                 :
VOLVO CARS OF NORTH AMERICA,     :
LLC, VOLVO CARS CORPORATION,     :
                                 :
                  Petitioners    :
                                 :
AND GRACO CHILDREN'S PRODUCTS, :
INC. (D/B/T/A NEWELL RUBBERMAID, :
INC.), WILLIAM JULIAN, AND ANA   :
(WEBB) SOARES,                   :
                                 :
                  Respondents    :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.